                                  1
                                      A PROFESSIONAL CORPORATION
                                  2   Stephen E. Horan, SBN 125241
                                      Stephanie P. Foote SBN 311548
                                  3   350 University Avenue, Suite 200
                                      Sacramento, California 95825
                                  4   TEL: 916.929.1481 • FAX: 916.927.3706

                                  5
                                      Attorneys for Defendant, CITY OF LINCOLN
                                  6
                                  7
                                                                      UNITED STATES DISTRICT COURT
                                  8                                  EASTERN DISTRICT OF CALIFORNIA
                                  9
                                 10   BYRON CHAPMAN,                                    CASE NO.      2:18-cv-01059-MCE-EFB

                                 11                     Plaintiff,                      Related Cases: 2:17-cv-00123-MCE-EFB
                                                                                                       2:17-cv-001234-MCE-EFB
                                 12   v.
350 University Ave., Suite 200




                                 13
   Sacramento, CA 95825




                                      CITY OF LINCOLN,                                  JOINT STIPULATION FOR DISMISSAL
     FAX: 916.927.3706
     TEL: 916.929.1481
     PORTER | SCOTT




                                 14                                                     AND ORDER
                                                        Defendant.
                                 15
                                 16                                                     Complaint Filed: 04/27/18
                                                                                        Amended Complaint Filed: 06/15/18
                                 17                                                 /
                                 18
                                              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff BYRON
                                 19
                                      CHAPMAN and Defendant CITY OF LINCOLN through the undersigned, that this action be
                                 20
                                      dismissed, with prejudice, with each side to bear their own attorney’s fees and costs, pursuant to
                                 21
                                      Rule 41(a)(1) of the Federal Rules of Civil Procedure.
                                 22
                                      ///
                                 23
                                      ///
                                 24
                                      ///
                                 25
                                      ///
                                 26
                                      ///
                                 27
                                      ///
                                 28
                                      ///

                                      {01921601.DOCX}                                  1
                                                                JOINT STIPULATION FOR DISMISSAL AND ORDER
                                  1
                                  2   Dated: November 28, 2018                             THE FRANKOVICH GROUP
                                  3
                                  4                                                        By /s/ Thomas E. Frankovich (approved 11/26/18)
                                                                                                  Thomas E. Frankovich
                                  5                                                               Attorney for Plaintiff BYRON
                                                                                                  CHAPMAN
                                  6
                                  7
                                      Dated: November 28, 2018                             PORTER SCOTT
                                  8                                                        A PROFESSIONAL CORPORATION
                                  9
                                 10                                                        By /s/ Stephen E. Horan
                                                                                                  Stephen E. Horan
                                 11                                                               Stephanie P. Foote
                                                                                                  Attorneys for Defendant CITY OF
                                 12
                                                                                                  LINCOLN
350 University Ave., Suite 200




                                 13
   Sacramento, CA 95825

     FAX: 916.927.3706
     TEL: 916.929.1481
     PORTER | SCOTT




                                 14                                          ORDER
                                 15
                                              In accordance with the parties’ stipulation pursuant to Rule 41(a)(1) of the Federal Rules of
                                 16
                                      Civil Procedure, and good cause appearing, this action is ordered dismissed with prejudice, each
                                 17
                                      party to bear their own attorneys’ fees and costs.
                                 18
                                              IT IS SO ORDERED.
                                 19
                                      Dated: November 28, 2018
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                      {01921601.DOCX}                               2
                                                             JOINT STIPULATION FOR DISMISSAL AND ORDER
